It was held, under the bankrupt act of 1841, that a judgment in a court of law obtained in an action of tort was a debt dischargeable under and by force of the bankrupt law. SamuelBork, in Bankruptcy, 3 McLean, (Cir. Ct.) 217; and seeComstock v. Graat, 17 Vt. 512; Crouch v. Gridley, 6 Hill, (N.Y.) 259. In this case, the judgment was in an action of trespass for assault and battery, and, therefore, not being within the exceptions specified in the 33d section of the act of 1867, we think it is a debt dischargeable under that act.
We will direct that execution be stayed till further order.
Execution stayed. *Page 225